                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADVANCED WAREHOUSE                            :
SYSTEMS, INC.,                                :
     Plaintiff                                :            No. 1:18-cv-02364
                                              :
      v.                                      :            (Judge Kane)
                                              :
AMERICAN ASH RECYCLING                        :
CORP. OF PENNSYLVANIA,                        :
     Defendant                                :

                                          ORDER

      AND NOW, on this 31st day of October 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1.     Plaintiff’s motion for default judgment (Doc. No. 11) is GRANTED pursuant to
             Federal Rule of Civil Procedure 55(b)(2);

      2.     The Clerk of Court is directed to enter default judgment in favor of Plaintiff and
             against Defendant in the amount of $862,509.51 as to Count I of the complaint
             (Doc. No. 1); and

      3.     The Clerk of Court is directed to CLOSE the above-captioned case.


                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
